Citation Nr: 0900803	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1972 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

The veteran does not have currently have residuals of a right 
foot injury related to service. 


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In August 2006 and June 
2007, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The veteran essentially contends that he has residuals of a 
right foot injury related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem in this case is that there is no evidence of 
current residuals of a right foot injury.  There are no 
treatment records showing any medical complaints, treatment, 
or diagnosis related to the right foot.  Congress has 
specifically limited entitlement to service- connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, service connection for residuals of a 
right foot injury is not warranted.

Even if there was evidence of a current disability, service 
connection would nevertheless be unwarranted.  Service 
treatment records show that in March 1973, a 50 pound box 
fell on the veteran's right foot and in April 1979, the 
veteran complained of right foot trauma one week before when 
a locker dropped on it.  However, aside from these two 
incidents, service treatment records are silent for any other 
complaints or findings related to right foot injuries.  
Notably, various podiatry consultations dated in 1981 do not 
relate to the right foot; he was seen for arch issues.

Furthermore, the examination report at service discharge 
noted a normal foot evaluation. The veteran's separation 
physical examination report is highly probative as to the 
veteran's condition at the time of his release from active 
duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  The separation examination report is entirely 
negative for any symptoms associated with the right foot and  
weighs heavily against the claim.  The weight of the medical 
evidence demonstrates that any right foot injury in service 
was acute and transitory, and resolved without residual 
disability as there were no further complaints in the record.  
In any case, there is no competent medical evidence which 
links any current residuals of a right foot injury to 
service.  Without evidence of a disability in service or a 
nexus between a current disability and service, service 
connection must be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a right foot injury related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for residuals of a right foot injury is 
denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


